DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in this application.


Specification
The disclosure is object to because of the following informalities:
In paragraph [0021], line 5, phrase “a host operating system 10” should amended as “a host operating system 11” (see Fig. 1, 11, and [0028] line 1 “the host operating system 11”).
Appropriate corrections are required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 8 and 9 (line# refers to claim 1):
	Line 5, it is not clearly indicated why the VM is entering “a sleep state” not the “target sleep state” since the received suspend instruction is for “a target sleep state”. In addition, it is uncertain what the difference is between “target sleep state” and “sleep state” (i.e., why the VM is entering the sleep state not the target sleep state).

	Line 6, it recites “a sleep stage register”, it is not clearly indicated what the relationship among the “target sleep state”, “sleep state” and “sleep stage register” (i.e., is the “sleep stage register” refers to “target sleep state”, “sleep state”, current sleep status or just any register value of the virtual machine).

As per claim 3:
	Line 3, it is not clearly indicated what is the basis for “canceling the state lock service” (i.e., cancelling before the virtual machine entering the sleep state? Or cancelling after the virtual machine entering the sleep state?).

As per claims 2 and 4-7:
They are method claims that depend on claim 1 above. Therefore, they have same deficiencies as claim 1 above.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US Pub. 2009/0219569 A1) in view of Leuchi-Roth et al. (US. Pub. 2018/0004273 A1) and further in view of Tsirkin (US. Pub. 2015/0339155 A1).

As per claim 1, Hara teaches the invention substantially as claimed including A state management method for a virtual machine (Hara, Fig. 5, 106 Virtual machine [0013] lines1-3, a method for shifting the state of an information processing apparatus to a power saving state), comprising: 
at a smart terminal (Hara, Fig. 5, 100; [0069] lines 1-4, Software that operates on the virtual machine 106 implements processing by executing data communication with a device such as a CPU, a RAM, and a disk, as software on the real machine 100 does): 
receiving a suspend instruction for the virtual machine (Hara, [0125] lines 1-3, the MFP-A 1303 issues a SUSPEND request (a suspension request) to the MFP-A virtual machine 1302; [0126] line 1, receiving the suspension request), 
enabling the virtual machine to enter a sleep state based on the suspend instruction (Hara, [0126] lines 1-9, After receiving the suspension request in sequence SQ1313, the virtual machine operation environment 802 suspends the MFP-A virtual machine 1302. Then, after the MFP-A virtual machine 1302 has been successfully suspended…Thus, the MFP-A virtual machine 1302 shifts to the idle state; also see [0157] lines 1-3, the present exemplary embodiment can provide a long sleep mode time for the apparatus (the MFP-A)); and 
suspending operation of a virtual CPU of the virtual machine (Hara, Fig. 5, 108 virtual CPU, 106 virtual machine; [0072] lines 4-8, the suspension of processing is instructed from the virtual machine operation environment 102 to the virtual machine 106, then the virtual machine 106 suspends the operation of the virtual CPU 108 at the timing of receiving of the instruction). 

Although Hara teaches suspending instruction for the virtual machine, Hara fails to specifically teach the suspend instruction comprising a target sleep state of the virtual machine.

However, Leuchi-Roth teaches the suspend instruction comprising a target sleep state of the virtual machine (Leuchi-Roth, [0062] lines 4-17, a deep sleep module 710 determining an opportunity to enter a sleep state. In response, the current attributes (e.g., idle interval) of the modem 630 idle condition can be assessed to again perform a sleep policy decision 805. However, in this example, the power management logic 660 can determine that the attributes of the present idle condition justify transition into a lower power state that will likely result in a net power savings (despite what can be higher link exit power costs for the lower power state). In this example, the sleep policy decision 805 results in a determination to recommend a lower power idle state, or "suspend" state. A sleep notification 815 can be generated, which includes an indication of the sleep policy decision result, namely a hint to enter a lower power "suspend" state (as target sleep state)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hara with Leuchi-Roth because Leuchi-Roth’s teaching of including the desired target suspend state would have provided Hara’s system with the advantage and capability to allow the virtual machine to entering the sleep state based on the recommendation which improving the system efficiency and performance. 

Both Hara and Leuchi-Roth fail to specifically teach acquiring in real-time a sleep stage register value of the virtual machine and when suspending operation of the virtual CPU is when the sleep stage register value matches the target sleep state.

However, Tsirkin teaches acquiring in real-time a sleep stage register value of the virtual machine and when suspending operation of the virtual CPU is when the sleep stage register value matches the target sleep state (Tsirkin, Fig. 2, 200, 202, 204 (as sleep stage register value); Fig. 4, 404 virtual machine, 406, 412, look up (as acquiring) an address in a table that maps time values to address, the address corresponding to a time value associated with the period of time (as sleep stage); [0016] lines 9-14, When the virtual machine accesses the port, the hypervisor knows that the virtual machine does not expect to execute any instructions for the specific period of time because it may be waiting on an event. Thus, the hypervisor may put the virtual processor into a sleep state, or halt state for the specific period of time; [0041] lines 11-12, the virtual processor does not expect the event to occur for 83 microseconds (as target sleep state (target period of time that needed for entering the sleep state); [0042] lines 1-15, looking up an address in the table that maps time values to addresses, the address corresponding to a time value associated with the period of time. For example, if the period of time value is 83 microseconds, then the virtual machine 404 will look up that value in the table. In some cases, the table may not have the exact value corresponding to the expected period of time. Thus, the virtual machine 404 may look up the closest value. If the table has time values in increments of 10 microseconds, then the virtual machine 404 may determine the address associated with the time value of 80 microseconds (as acquiring in real time). At step 414, the virtual machine 404 accesses the appropriate address from the table to inform the hypervisor that it wishes the virtual processor to be in a halt state for 80 microseconds; also see Fig. 3, 310, 316 (as sleep stage); [0038] lines 5-7, a memory address or I/O address associated with a time value corresponding to time period 316; [Examiner noted: suspending the operation of the virtual processor for 80 microseconds based on the matching between target sleep time/duration/state (83 microseconds) with the sleep stage register value (80 microseconds duration)]).  

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hara and Leuchi-Roth with Tsirkin because Tsirkin’s teaching of suspending the operation of the virtual processor based on the matching between target sleep time/duration/state with the sleep stage register value (duration) would have provided Hara and Leuchi-Roth’s system with the advantage and capability to allow the system to determine the correct sleep time for the virtual machine to enter the sleep state which improving the system performance. 

As per claim 8, it is a smart terminal claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, Hara further teaches at least one processor; and a memory communicably connected to the at least one processor (Hara, Fig. 5, 100; [0069] lines 1-4, Software that operates on the virtual machine 106 implements processing by executing data communication with a device such as a CPU, a RAM, and a disk, as software on the real machine 100).

As per claim 9, it is a non-transitory computer readable storage medium claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above.


Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hara, Leuchi-Roth and Tsirkin, as applied to claim 1 above, and further in view of Tsirkin et al. (US. Pub. 2013/0227555 A1; hereafter Tsirkin ‘555’).

As per claim 2, Hara, Leuchi-Roth and Tsirkin teach the invention according to claim 1 above. Hara further teaches receiving a wake-up signal (Hara, [0073] lines 1-6, In restarting the virtual machine 106 after suspending the processing by the virtual machine 106, the following operation is executed. That is, if the restart of the virtual machine 106 is instructed by the virtual machine operation environment 102, then processing for restarting the virtual machine 106 starts (as received from virtual machine operation environment, also see [0141] lines 12-13)); 
and resuming the operation of the virtual CPU of the virtual machine based on the wake-up signal (Hara, [0073] lines 3-6, if the restart of the virtual machine 106 is instructed by the virtual machine operation environment 102, then processing for restarting the virtual machine 106 starts; also see [0009] lines 8-9, restarting the apparatus from the suspended state). 

Hara, Leuchi-Roth and Tsirkin fail to specifically teach judging whether the wake-up signal is an active wake-up source for the virtual machine, and resuming the operation of the virtual CPU if the wake-up signal is the active wake-up source for the virtual machine.

However, Tsirkin ‘555’ teaches judging whether the wake-up signal is an active wake-up source for the virtual machine, and resuming the operation of the virtual CPU if the wake-up signal is the active wake-up source for the virtual machine (Tsirkin ‘555’, Fig. 4, 402 Host OS determines whether to wake VM based on one or more of: the sender of the message, a port number…a destination VM associated with the message…a sequence number in the message (as judging whether the wake-up signal is an active wake-up source); 403 Yes, to 404 Host OS wakes the VM; [0049] lines 1-9, branches based on the determination of block 402; if the determination was affirmative, execution continues at block 404, otherwise method 400 returns to block 401. At block 404, host OS 120 wakes virtual machine 130. In some embodiments, this may occur via a signal transmitted by hypervisor 125 to virtual machine 130, resulting in operations such as loading the state of stopped virtual processors 260, re-starting stopped virtual processors 260).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hara, Leuchi-Roth and Tsirkin with Tsirkin ’555’ because Tsirkin ’555’’s teaching of judging/determining the wakeup signal/message for waking up the virtual CPU would have provided Hara, Leuchi-Roth and Tsirkin’s system with the advantage and capability to allow the system to further determining whether to wake up the virtual CPU based on different situations which improving the system performance. 

As per claim 6, Hara, Leuchi-Roth, Tsirkin and Tsirkin ‘555’ teach the invention according to claim 2 above. Hara teaches resuming the operation of the virtual CPU of 22the virtual machine based on the wake-up signal (Hara, [0073] lines 3-6, if the restart of the virtual machine 106 is instructed by the virtual machine operation environment 102, then processing for restarting the virtual machine 106 starts; also see [0009] lines 8-9, restarting the apparatus from the suspended state). In addition, Tsirkin ‘555’ teaches acquiring a wake-up source type of the wake-up signal (Tsirkin ‘555’, [0048] lines 1-16, this determination may be performed by checking whether the incoming message satisfies any of condition sets 310 of FIG. 3, while in some other embodiments, this determination may be performed in some other fashion, such as via logic of host OS 120 that is not formally organized into condition/action rules, via a dedicated executable with hard-coded logic run by host OS 120, via execution of a rule-based engine that is embedded in hypervisor 125, and so forth. It should be noted that the "sender" of a message may depend on the type of message. For example, for a networking packet, the sender may refer to the IP address at which the packet originated, a particular user at the IP address, etc. Similarly, for messages such as hardware device faults or interrupts, the sender may refer to an address, a file, a driver, etc. associated with the hardware device); and resuming the operation of the virtual CPU of the virtual machine based on the wake-up source type (Tsirkin ‘555’, [0049] lines 1-9, based on the determination of block 402; if the determination was affirmative, execution continues at block 404, otherwise method 400 returns to block 401. At block 404, host OS 120 wakes virtual machine 130. In some embodiments, this may occur via a signal transmitted by hypervisor 125 to virtual machine 130, resulting in operations such as loading the state of stopped virtual processors 260, re-starting stopped virtual processors 260).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hara, Leuchi-Roth and Tsirkin, as applied to claim 1 above, and further in view of Bozek et al. (US. Patent. 9,829,950 B2).

As per claim 3, Hara, Leuchi-Roth and Tsirkin teach the invention according to claim 1 above. Hara teaches a host operating system of the smart terminal (Hara, Fig. 1, 3, 4 host computer; Fig. 5, 100 real machine, 106 virtual machine; Fig. 12, 1203 OS).

Hara, Leuchi-Roth and Tsirkin fail to specifically teach wherein when a host operating system of the smart terminal is provided with a state lock service, the method further comprises: canceling the state lock service of the virtual machine in the host operating system.

However, Bozek teaches wherein when a host operating system of the smart terminal is provided with a state lock service, the method further comprises: canceling the state lock service of the virtual machine in the host operating system (Bozek, Col 5, claim 1, setting a counter (as state lock service), by a hypervisor for a plurality of virtual machines (VMs) running on a computing device, equal to a number of a plurality of client computing devices that are actively using corresponding operating systems (OSs) of the VMs…in response to determining that a client computing device is not actively using the corresponding OS, causing, by the hypervisor, the VM having the corresponding OS to enter in a low-power state without causing other VMs running on the computing device to enter the low-power state and without causing the computing device to enter the low-power state, and decrementing the counter (as canceling the state lock service of the VM based on entering low-power state).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hara, Leuchi-Roth and Tsirkin with Bozek because Bozek’s teaching of counter (as state lock service) for counting the operation status of the virtual machine would have provided Hara, Leuchi-Roth and Tsirkin’s system with the advantage and capability to allow the system to easily determining the number of the active virtual machines which improving the system efficiency and performance.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hara, Leuchi-Roth, Tsirkin and Bozek, as applied to claim 3 above, and further in view of Tsirkin et al. (US. Pub. 2013/0227555 A1; hereafter Tsirkin ‘555’) 
As per claim 4, Hara, Leuchi-Roth, Tsirkin and Bozek teach the invention according to claim 3 above. Hara further teaches receiving a wake-up signal (Hara, [0073] lines 1-6, In restarting the virtual machine 106 after suspending the processing by the virtual machine 106, the following operation is executed. That is, if the restart of the virtual machine 106 is instructed by the virtual machine operation environment 102, then processing for restarting the virtual machine 106 starts (as received from virtual machine operation environment, also see [0141] lines 12-13)); 
and resuming the operation of the virtual CPU of the virtual machine based on the wake-up signal (Hara, [0073] lines 3-6, if the restart of the virtual machine 106 is instructed by the virtual machine operation environment 102, then processing for restarting the virtual machine 106 starts; also see [0009] lines 8-9, restarting the apparatus from the suspended state). 
In addition, Bozek teaches when resuming the operation, requesting the state lock service of the virtual machine in the host operating system (Bozek, Col 4, lines 57-64, sends a wake-up packet to the MAC (Media Access Control) Address of the NIC (Network Interface Card) on Platform 14, Stage 13. Platform 14 then transitions extended hypervisor I (17) to the full power S5 state, Stage 15. Hypervisor I notifies CB 44 of its full power state, Stage 16, and in return CB 44 functions to command extended Hypervisor I to raise the V_Count to 0+1=1 (as requesting state lock service to raise counter).

Hara, Leuchi-Roth, Tsirkin and Bozek fail to specifically teach judging whether the wake-up signal is an active wake-up source for the virtual machine; and resuming the operation of the virtual CPU if the wake-up signal is the active wake-up source for the virtual machine.

However, Tsirkin ‘555’ teaches judging whether the wake-up signal is an active wake-up source for the virtual machine; and resuming the operation of the virtual CPU if the wake-up signal is the active wake-up source for the virtual machine (Tsirkin ‘555’, Fig. 4, 402 Host OS determines whether to wake VM based on one or more of: the sender of the message, a port number…a destination VM associated with the message…a sequence number in the message (as judging whether the wake-up signal is an active wake-up source); 403 Yes, to 404 Host OS wakes the VM; [0049] lines 1-9, branches based on the determination of block 402; if the determination was affirmative, execution continues at block 404, otherwise method 400 returns to block 401. At block 404, host OS 120 wakes virtual machine 130. In some embodiments, this may occur via a signal transmitted by hypervisor 125 to virtual machine 130, resulting in operations such as loading the state of stopped virtual processors 260, re-starting stopped virtual processors 260).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hara, Leuchi-Roth, Tsirkin and Bozek with Tsirkin ’555’ because Tsirkin ’555’’s teaching of judging/determining the wakeup signal/message for waking up the virtual CPU would have provided Hara, Leuchi-Roth, Tsirkin and Bozek’s system with the advantage and capability to allow the system to further determining whether to wake up the virtual CPU based on different situations which improving the system performance. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hara, Leuchi-Roth, Tsirkin and Tsirkin ‘555’, as applied to claim 2 above, and further in view of Seguin et al. (US Pub. 2009/0241113 A1).

As per claim 5, Hara, Leuchi-Roth, Tsirkin and Tsirkin ‘555’ teach the invention according to claim 2 above. Tsirkin ‘555’ teaches judging whether the wake-up signal is the active wake-up source for the virtual machine (Tsirkin ‘555’, Fig. 4, 402 Host OS determines whether to wake VM based on one or more of: the sender of the message, a port number…a destination VM associated with the message…a sequence number in the message (as judging whether the wake-up signal is an active wake-up source); 403 Yes, to 404 Host OS wakes the VM; [0049] lines 1-9, branches based on the determination of block 402; if the determination was affirmative, execution continues at block 404, otherwise method 400 returns to block 401. At block 404, host OS 120 wakes virtual machine 130. In some embodiments, this may occur via a signal transmitted by hypervisor 125 to virtual machine 130, resulting in operations such as loading the state of stopped virtual processors 260, re-starting stopped virtual processors 260).

Hara, Leuchi-Roth, Tsirkin and Tsirkin ‘555’ fail to specifically teach acquiring a wake-up serial number corresponding to the wake-up signal; judging whether the wake-up serial number matches a wake-up source register value of the virtual machine; and determining that the wake-up signal is the active wake-up source for the virtual machine if the wake-up serial number matches the wake-up source register value of the virtual machine.

However, Seguin teaches acquiring a wake-up serial number corresponding to the wake-up signal (Seguin, [0014] lines 1-12, According to one aspect of the invention, there is provided a method for supporting Wake-on-LAN (WOL) for selectively powering on virtual machines in a computer in a local area network (LAN), the method comprising: (a1) assigning respective unique addresses to the virtual machines; (b1) connecting the virtual machines to the LAN through a virtual switch including a Listener for selecting one or more virtual machines to be powered on; (c1) by the Listener, receiving a power-on message including unique addresses of said one or more virtual machines; (d1) by the Listener, decoding the power-on message to extract the unique addresses received in the step (c1)); 
judging whether the wake-up serial number matches a wake-up source register value of the virtual machine (Seguin, [0014] lines 12-23, (e1) by the Listener, comparing extracted unique addresses extracted in the step (d1) with assigned unique addresses assigned (as wake-up source register) in the step (a1); and (f1) powering on those virtual machines, whose assigned unique addresses match with the extracted unique addresses. The method further comprises a step of storing the assigned unique addresses in a database, the step being performed after the step (a1). The step (e1) comprises: (a3) sending a query including the extracted unique addresses to the database; and (b3) receiving a response including the assigned unique addresses stored in the databases that matched the extracted unique addresses); and 
determining that the wake-up signal is the active wake-up source for the virtual machine if the wake-up serial number matches the wake-up source register value of the virtual machine (Seguin, [0014] lines 12-18, (e1) by the Listener, comparing extracted unique addresses extracted in the step (d1) with assigned unique addresses assigned (as wake-up source register) in the step (a1); and (f1) powering on those virtual machines, whose assigned unique addresses match with the extracted unique addresses [Examiner noted: since the extracted unique addresses (as wake-up serial number) match the unique addresses of the VM, therefore it is active wake-up source for the VM, thus VM is waked up]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hara, Leuchi-Roth, Tsirkin and Tsirkin ‘555’ with Seguin because Seguin’s teaching of waking up the virtual machine based on determining that the unique addresses (as wake-up serial number) match the unique addresses of the VM would have provided Hara, Leuchi-Roth, Tsirkin and Tsirkin ‘555’’s system with the advantage and capability to confirm that the wakeup instruction is instructed to the correct virtual machine which preventing potential miss-wakeup and improving the system efficiency.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hara, Leuchi-Roth, Tsirkin and Tsirkin ‘555’, as applied to claim 2 above, and further in view of Duvall et al. (US Patent. 4,428,065).

As per claim 7, Hara, Leuchi-Roth, Tsirkin and Tsirkin ‘555’ teach the invention according to claim 2 above. Tsirkin ‘555’ further teaches judging whether the wake-up signal is the active wake-up source for the virtual machine, resuming the operation of the virtual CPU of the virtual machine based on the wake-up signal (Tsirkin ‘555’, Fig. 4, 402 Host OS determines whether to wake VM based on one or more of: the sender of the message, a port number…a destination VM associated with the message…a sequence number in the message (as judging whether the wake-up signal is an active wake-up source); 403 Yes, to 404 Host OS wakes the VM; [0049] lines 1-9, branches based on the determination of block 402; if the determination was affirmative, execution continues at block 404, otherwise method 400 returns to block 401. At block 404, host OS 120 wakes virtual machine 130. In some embodiments, this may occur via a signal transmitted by hypervisor 125 to virtual machine 130, resulting in operations such as loading the state of stopped virtual processors 260, re-starting stopped virtual processors 260).

Hara, Leuchi-Roth, Tsirkin and Tsirkin ‘555’ fail to specifically teach at least two wake-up signals are included and each wake-up signal has a priority level; prior to the step of judging: extracting a wake-up signal having a highest priority among the wake-up signals: judging whether the wake-up signal having the highest priority is the active wake-up source for the virtual machine; and resuming the operation is based on the wake-up signal having the highest wake-up signal.

However, Duvall teaches at least two wake-up signals are included and each wake-up signal has a priority level (Duvall, Col 5, lines 2-10, The instructions are forwarded in accordance with a particular sequence or routine to be carried out and identified with a particular task to be serviced. The control section includes means to be described below for determining which of a plurality of wake-up task request signals applied to the control section 14 has the highest current priority value. More specifically, each of the plurality of tasks to be serviced is preassigned a unique priority value); 
prior to the step of judging: extracting a wake-up signal having a highest priority among the wake-up signals: judging whether the wake-up signal having the highest priority is the active wake-up source for the virtual machine; and resuming the operation is based on the wake-up signal having the highest wake-up signal (Duvall, Col 5, lines 6-16, determining (as extracting) which of a plurality of wake-up task request signals applied to the control section 14 has the highest current priority value. More specifically, each of the plurality of tasks to be serviced is preassigned a unique priority value. Thus, performing a requested service for the display controller 26 may be of higher priority than performing a requested service for the network controller 36. The control section 14 forwards instructions associated with the highest current task to serviced to the data section 12 and respective I/O controller for execution).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hara, Leuchi-Roth, Tsirkin and Tsirkin ‘555’ with Duvall because Duvall’s teaching of determine the highest priority level associated with wakeup tasks in order to performing the tasks based on the priority would have provided Hara, Leuchi-Roth, Tsirkin and Tsirkin ‘555’’s system with the advantage and capability to enable the system to perform the important wake-up task (higher priority wake-up task) first which improving the system performance and efficiency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/Z.X./Examiner, Art Unit 2195